SWYGERT, Circuit Judge.
Julia Gault, on behalf of herself and others similarly situated, filed suit under 42 U.S.C. § 1983 challenging the constitutionality of governmental mandatory retirement requirements. Plaintiff contends that defendant school board’s policy of forced retirement is unconstitutional as violative of both equal protection (by discriminating against plaintiff on the basis of age) and due process (by creating an irrebuttable presumption and by terminating public employment arbitrarily). Shortly after the complaint was filed, the district court granted defendants’ motion to dismiss and plaintiff appealed.2
After oral argument was heard, this court issued an order staying the appeal pending a ruling in Murgia v. Massachusetts Board of Retirement, 376 F.Supp. 753 (D.Mass.1974), prob. juris, noted, 421 U.S. 974, 95 S.Ct. 1973, 44 L.Ed.2d 466 (1975). See 523 F.2d 205 (7th Cir. 1975). Following the decision in Murgia, 427 U.S. 307 (1976), we ordered the parties to file supplemental briefs. We now treat the constitutional issues raised by plaintiff and, for the reasons stated below, reverse the order of the district court.
I
Although the facts were stated in our previous opinion, a brief resume may be helpful. Upon reaching the age of 65, plaintiff, a tenured biology teacher at Thornton Fractional Township South High School, located in Cook County, Illinois, was informed by the district school board that she would have to retire at the end of the academic year.
The Illinois School Code of 1961, as amended, Chapter 122 of the Illinois Revised Statutes, does not require the retirement of teachers at any age. It does provide, however, that the tenure of public school teachers shall end at age 65 and that any subsequent employment shall be on an annual basis. Ill.Rev.Stat. ch. 122, § 24-11. Furthermore, the School Code does not afford teachers over 65 the extensive procedures which a school board must follow to dismiss or remove a teacher.3 Id. at § 24-12.
This statutory scheme is supplemented by defendant school board’s policy which states that “a teacher who reaches the age of sixty-five before the end of a school year shall retire on that date following his 65th birthday. . . . ” Policy No. 4146. This policy thereby goes a step further than the School Code by removing all teachers over 65 under the board’s jurisdiction from any consideration for this annual retention. Plaintiff was terminated pursuant to this policy.
*995II
Plaintiff contends that the board policy of compulsory retirement violates her equal protection rights both substantively and procedurally: first, by requiring those over 65 years of age to retire, and second, by denying those over 65 those procedures granted to any other teacher upon termination. We note at the outset that this case does not involve a claim of a right to government employment, but rather concerns only the access to continued eligibility for such employment.
Our first task in assessing an equal protection claim is to determine the proper standard of judicial review. Memorial Hospital v. Maricopa County, 415 U.S. 250, 253, 94 S.Ct. 1076, 39 L.Ed.2d 306 (1974). The Supreme Court has employed at least two standards of review: the traditional rational basis test wherein classifications are constitutional if they bear a rational relationship to a permissible state interest, Dandridge v. Williams, 397 U.S. 471, 485-86, 90 S.Ct. 1153, 25 L.Ed.2d 491 (1970), and the standard of strict judicial scrutiny wherein classifications are constitutional only if they are necessary to promote a compelling state interest. Dunn v. Blumstein, 405 U.S. 330, 92 S.Ct. 995, 31 L.Ed.2d 274 (1972); Shapiro v. Thompson, 394 U.S. 618, 89 S.Ct. 1322, 22 L.Ed.2d 600 (1969). The latter, more rigid, test is applied when reviewing state-created classifications which interfere with the exercise of a fundamental right or involve a suspect classification. San Antonio Independent School District v. Rodriguez, 411 U.S. 1, 16-17, 93 S.Ct. 1278, 36 L.Ed.2d 16 (1973).
Which standard to apply in determining whether a compulsory retirement provision denies equal protection was answered in Massachusetts Board of Retirement v. Murgia, 427 U.S. 307, 96 S.Ct. 2562, 49 L.Ed.2d 520 (1976). The Court in that case held that the right of governmental employment is not fundamental and that age does not constitute a suspect class. Id. at 313-14, 96 S.Ct. 2562. Accordingly, the Supreme Court held the standard of strict scrutiny inappropriate and examined the mandatory retirement statute under the traditional rational basis test. Our inquiry in this case, therefore, is directed to ascertain whether the articulated state interest is legitimate, and whether the age 65 classification for the retirement of school teachers is rationally related to furtherance of that state interest.3
4
In Murgia a uniformed state policeman challenged a state statute which forced him to retire at • age 50. The Court observed that the purpose identified by the state was a desire “to protect the public by assuring physical preparedness of its uniformed police.” 427 U.S. at 314, 96 S.Ct. at 2567. The record included testimony presented to the trial court pertaining to the rigors and demands of uniformed police activities as well as medical testimony concerning the relationship of age to the ability to perform those functions. Based upon this evidence, the Court concluded that a clear rational relationship existed between the classification and its articulated purpose. Id. at 315, 96 S.Ct. 2562.
In following the Supreme Court’s analysis, we look first for an identifiable state purpose in the statutory termination of tenure and the local board’s mandatory retirement of schoolteachers at age 65. Because this case was dismissed shortly after the complaint was filed, no evidence has been presented and no affidavits have been filed; the court did permit plaintiff to file *996an “offer of proof.”5 The defendants have not identified the purpose of the requirements in question; their briefs only hint that the purpose may be to remove unfit teachers. In Murgia, the Court called upon “the purpose identified by the State” as that to which the age classification must bear a rational relationship. Without such a purpose demonstrated in the instant case, we cannot, absent further proceedings, justify the challenged provisions.
Even if we could assume that the purpose of these provisions is to prevent the retention of unfit teachers, the requirements must fall. Again, unlike the situation in Murgia, there has been no evidence presented to indicate any relationship between the attainment of the age of 65 and a schoolteacher’s fitness to teach. The physical demands of teaching do not even begin to approach those found by the Supreme Court, upon credible evidence, to be critical to the performance of uniformed state police duties. No evidentiary proof is necessary to note that teaching is a profession in which mental skills are vastly more important than physical ability. We cannot assume that a teacher’s mental faculties diminish at age 65. On the contrary, as suggested by plaintiff’s offer of proof, much in the way of knowledge and experience, so helpful to the educational profession, is often gained through years of practice.
Another distinction must be drawn between this case and Murgia. Because of the nature of the duties required of the policemen in the latter case and the imminent possibility of unfitness shown to be related to advancing age, failure to perform properly in any given instance could become a matter of life or death. In contrast, if a teacher becomes unfit, whether because of age or other factors, it does not become a matter of such injmediacy that there is no time or opportunity to take appropriate procedural steps for his or her removal. If the procedures normally taken for removal of an allegedly unfit teacher are used, there is greater assurance that unfit teachers will be removed while the rest will be able to continue performing their jobs, putting to use the experience and knowledge gained over the years.
It is no answer to say that a state “does not violate the Equal Protection Clause merely because the classifications made by its law are imperfect,” Dandridge v. Williams, 397 U.S. 471, 485, 90 S.Ct. 1153, 1161, 25 L.Ed.2d 491 (1970), when these classifications cannot be shown even to be rationally related to the objective the state is attempting to achieve (still assuming arguen-do such an objective can be shown by the defendants). In Murgia, the Court found no indication that the mandatory retirement provision had “the effect of excluding from service so few officers who are in fact unqualified as to render age 50 a criterion wholly unrelated to the objective of the statute.” 427 U.S. at 316, 96 S.Ct. at 2568. Unlike the Court in Murgia, we cannot say that the provisions in the instant case would eliminate any more unfit teachers (assuming again that such is the purpose) than a provision to fire all teachers whose hair turns gray.
The decision in Murgia was based upon an evidentiary record showing the state’s purpose and how the challenged legislation related to that purpose. Here, there is no record. We cannot uphold as constitutionally valid a classification of public school teachers based upon age without a showing that it rationally furthers some identifiable and articulable state purpose.
Ill
Plaintiff’s equal protection claim has yet another aspect. She contends that the *997lack of any procedure in both the automatic termination of her tenure and her mandatory retirement resulted in treatment unequal to that given to any other teacher who is released. Both tenured and probationary teachers under age 65 are guaranteed procedural safeguards prior to any termination. This situation is similar to that in a recent case decided by this court. In Miller v. Carter, 547 F.2d 1314 (7th Cir. 1977), aff’d, - U.S. -, 98 S.Ct. 786, 54 L.Ed.2d 603 (1978), we sustained a constitutional challenge to a City of Chicago ordinance which barred persons convicted of certain crimes from obtaining a public chauffeur’s license. The ordinance further provided that a person to whom a license had been issued might have his license revoked after conviction of such an offense; however, revocation was not automatic but was subject to administrative discretion. Thus the ordinance created two classes receiving unequal treatment, the distinguishing fact being whether a person was in possession of the license at the time of his conviction, although the members of both classes were similarly situated in that the type of crime was identical. We found this to be an irrational distinction and held it violative of equal protection.
Here, as in Miller, the classification of teachers, between those who are afforded and those who are not afforded procedural safeguards before their removal, on its face discriminates against persons who are similarly situated. Accordingly, we cannot sanction the total lack of procedural equality suffered by teachers who have reached the age of 65 without a record showing the presence or absence of a justifiable and rational state purpose.
Because plaintiff’s complaint states a claim that her rights under the Fourteenth Amendment have been violated, the order dismissing the complaint is reversed and the cause is remanded for further proceedings consistent with this opinion.

. This case, though filed as a class action, was dismissed before the question of class certification was reached.


. This procedure for dismissing or removing a teacher includes a hearing, written notice of charges, a bill of particulars, representation by counsel, cross-examination of witnesses, maintenance of a record of the proceedings, and a decision by majority vote of all members of the board. Ill.Rev.Stat. ch. 122, § 24-12. None of these protections were afforded plaintiff as she was over 65.


. Plaintiff urges this court to apply an intermediate or third equal protection test, wherein the challenged law must bear a “substantial relation” to the purpose it seeks to accomplish. The Supreme Court seems to have used such a test in the areas of discrimination based on sex and illegitimacy. See, e. g., Trimble v. Gordon, 430 U.S. 762, 97 S.Ct. 1459, 52 L.Ed.2d 31 (1977); Craig v. Boren, 429 U.S. 190, 97 S.Ct. 451, 50 L.Ed.2d 397 (1976); Mathews v. Lucas, 427 U.S. 495, 96 S.Ct. 2755, 49 L.Ed.2d 651 (1976); Reed v. Reed, 404 U.S. 71, 92 S.Ct. 251, 30 L.Ed.2d 225 (1971). We are compelled to *996decline plaintiff’s invitation as Murgia is clearly dispositive in this regard.


. A hearing on defendants’ motion to dismiss was set for May 17, 1974. On May 16, however, the district court advised plaintiff’s attorney not to bring to the courtroom the witnesses scheduled to testify on her behalf. The next day, the district court announced from the bench its ruling granting the motion to dismiss. Following this announcement, the court granted leave to plaintiff to submit an offer of proof summarizing the evidence which would have been presented had the hearing gone forward. On May 22 the district court issued its memorandum opinion and order.